Citation Nr: 0900378	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected adjustment disorder with mixed emotional features, 
and with complaints of memory loss, inability to concentrate, 
joint pain, and headaches, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  That decision continued a 30 
percent evaluation for the veteran's service-connected 
adjustment disorder, effective from July 18, 1996.  The 
appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

In his October 2006 Form 9, the veteran requested a hearing 
before a member of the Board, at the RO in Milwaukee, 
Wisconsin.  In an October 2007 statement in support of his 
claim, the veteran requested a hearing before a decision 
review officer at his local RO.  In a September 2008 Form 
646, the veteran's representative withdrew the veteran's 
request for a hearing before the Board.  See 38 C.F.R. § 
20.702(e)(2008).  The veteran was afforded a personal 
hearing before a decision review officer (DRO) at the 
Milwaukee RO in January 2008.  A copy of the RO hearing 
transcript is of record and has been reviewed.  The Board 
will proceed with consideration of the veteran's claim, 
based on the evidence of record    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's adjustment disorder is characterized by 
chronic sleep impairment, and mild to moderate ooccupational 
and social impairment, but does not cause circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory impaired abstract thinking; or 
disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent  
for an adjustment disorder have not been met.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §3.159, 4.1-4.14, 4.85, 4.130, 
Diagnostic Code 9410 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

A.  Duty to Notify

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, upon receipt of a claim, VA is required to 
review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

Additional notice is required in order to satisfy the first 
Pelegrini element for an increased-compensation claim.  
Section 5103(a) compliant notice must meet the following four 
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.

The Board notes that the veteran's September 2004 claim for 
total disability based upon individual unemployability (TDIU) 
was interpreted to include claims for an increased rating of 
his service-connected disabilities, which include adjustment 
disorder, and skin conditions.  In March 2005, the veteran 
was provided with a notice letter addressing his claim for 
TDIU.  The March 2005 letter specifically addressed the 
evidence VA would seek to obtain, and the evidence the 
veteran was expected to provide.  The March 2005 letter was 
sent prior to the initial unfavorable decision by VA in 
September 2005.  The March 2005 letter did not, however, 
include a discussion of the evidence necessary to 
substantiate the veteran's increased rating claims.  

The Board acknowledges that appropriate notice was not 
provided to the veteran prior to the initial unfavorable 
decision by VA in September 2005.  Failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) cert. granted, 76 U.S.L.W. 
3529 (U.S. June 16, 2008) (No. 07-1209).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Id. at 889.  Lack of prejudicial harm may be shown 
in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non-prejudicial.  See 
Sanders, 487 F.3d 881.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Subsequent notice letters sent in July 2007 and June 2008 
fully addressed all of the required elements set forth in 
Pelegrini, Dingess, and Vazquez-Flores.  While notice 
provided to the veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a).  Furthermore, as the July 2007 and June 
2008 notice letters were followed by a readjudication of the 
veteran's claim in supplemental statements of the case (SSOC) 
in October 2007 and September 2008, any error in the timing 
of the notice was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).  

Additionally, since the RO continued the disability ratings 
at issue here for the veteran's service-connected disability 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating for the 
veteran's adjustment disorder, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473.  

Based on the foregoing, the Board finds that the March 2005, 
July 2007, and June 2008 notice letters adequately informed 
the veteran of the information and evidence necessary to 
substantiate his claim for an increased rating.  Therefore, 
the Board concludes that VA has provided to the veteran all of 
the notice required by law.

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative, who is well aware of the requirements of the 
VCAA and the elements needed to substantiate the veteran's 
claim, and such representative has submitted argument during 
the course of this appeal.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error).  

In light of the foregoing, the Board finds that VA has 
discharged all of its duties to notify the veteran as to his 
increased rating claim.  


B.  Duty to Assist

VA also has a duty to assist the veteran in the development 
of his claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
private treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has satisfied its duty to assist the veteran in the 
development of his claim at every stage of this case.  All 
available service treatment records, VA medical records, and 
private medical records have been obtained and associated 
with the veteran's claims file.  The veteran was afforded the 
opportunity to present additional arguments and evidence in 
support of his claim at a personal hearing before a DRO of 
the Milwaukee RO, conducted in January 2008.  Additionally, 
the veteran was afforded VA examinations in July 2005, 
September 2005, February 2007, and May 2008 to determine the 
current severity of his service-connected adjustment 
disorder.  VA has further assisted the veteran and his 
representative by providing them with the August 2006 
statement of the case (SOC), as well as supplemental 
statements of the case (SSOC) in November 2006, May 2007, 
October 2007, and September 2008.  The SOC and SSOCs informed 
the veteran and his representative of the laws and 
regulations relevant to the veteran's claim, and the reasons 
for the continuing denial of the veteran's claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the veteran's claim that has not been 
obtained.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Law and Analysis

A.  Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

In this case, the veteran is currently assigned a 30 percent 
disability evaluation, effective from July 18, 1996, for his 
service-connected adjustment disorder, pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9410.

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication, a 
noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating. 

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behaviour, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behaviour; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130. 

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).  
According to DSM-IV, which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, GAF scores ranging between 81 and 90 reflect 
absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members).  
GAF scores ranging between 71 and 80 reflect that if symptoms 
are present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  See 38 C.F.R. § 4.126 (2008).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.


B.  Medical Evidence

At his July 2005 VA examination, the veteran reported being 
currently separated from his wife who had returned to her 
home in Louisiana to care for her ill mother.  The veteran 
reported socializing some with his adult children, his 
siblings, and longtime family friends.  The veteran also 
reported drinking heavily, especially when socializing.  The 
veteran also described problems sleeping, for which he had 
been prescribed medication.  Upon examination, the veteran 
was noted to be neat and clean.  In interview, the examiner 
noted that he was polite, friendly and cooperative, fully 
alert, oriented and attentive.  The veteran's speech was 
noted to be soft, but clear, and his answers were relevant 
and logical.  The veteran denied problems with confusion, 
disorientation, hallucinations or delusions.  He was assessed 
to be of high average intelligence, and his memory was 
grossly intact.  As to his abuse of alcohol, the examiner 
noted that the veteran displayed some compromised insight, 
but his judgment was at least minimally adequate.  The 
veteran's affect was noted to be a bit flat initially, but he 
became more animated during the interview.  His mood was 
neutral or mildly dysthymic.  The veteran did not complain of 
any anxiety other than specific concerns about his health.  
He also spoke very little of depression, and denied any 
suicidal ideation, intent, plan or attempts.  He complained 
only of anger at the circumstances surrounding his former 
work situation and retirement from the post office.  The 
examiner noted that the veteran's disability retirement from 
the post office was based entirely on a rotator cuff injury, 
and that there was no mention of psychiatric issues in his 
post office claim.  The examiner further noted that the 
veteran declined to use medication to treat his psychiatric 
problems, and had been discharged from the VA outpatient 
psychiatric service after failing to appear for four 
consecutive appointments.  The examiner diagnosed the veteran 
with alcohol dependence, and adjustment disorder with mixed 
emotional features, predominately anger, and assigned a GAF 
score of 60.  The examiner opined that it did not appear that 
the veteran was psychiatrically unable to function in a work 
environment.  

The veteran underwent another VA examination in September 
2005.  The examiner noted that the veteran had not received 
any mental health treatment in the interim between his VA 
examinations.  Though the veteran reported running out of his 
prescription psychiatric medication, he did not want to go to 
the VA mental health service to obtain a refill because, "he 
was not crazy."  The examiner noted the veteran's primary 
complaint to be trouble sleeping, rarely getting more than 2 
hours of sleep at a time.  The veteran reported his use of 
his psychiatric prescription to help him sleep, and to calm 
down, but he did not like to take it every day because it 
made him feel like a zombie.  The veteran reported that his 
wife was still caring for her mother, now in San Antonio.  He 
further reported occasional visits from cousins or from his 
brother, but stated that he rarely initiated any social 
contacts.  Most days he remained at home watching television 
and drinking.  The veteran asserted that his work problems 
were attributable to other people, and added that he believes 
that he could work if he did not have to be around people.  
The veteran was noted to be on time for his appointment, 
casually dressed, and neatly groomed.  The examiner noted 
that he was pleasant, polite, and soft spoken.  Though the 
veteran's affect was noted to be a bit flat, he appeared to 
be in no acute distress, and appeared oriented, with no 
indication of hallucinations, delusions, or other thought 
disorders.  His responses were noted to be logical, coherent, 
and fully elaborated.  The examiner further noted that the 
veteran maintained good eye contact, and related comfortably 
to the examiner.  The veteran denied feeling depressed, but 
exhibited some symptoms consistent with depression.  The 
veteran also denied any suicidal ideation or intent.  The 
veteran reported problems with anger, but no homicidal 
ideation or intent.  In addition to his problems sleeping, 
the veteran related that he sometimes feels tense, and that 
he had problems with his memory and concentration.  But the 
examiner noted that no such difficulties were noted during 
the examination.  The examiner again diagnosed the veteran 
with alcohol dependence, and adjustment disorder with mixed 
emotional features, and assigned a GAF score of 65.  The 
examiner further noted his opinion that the veteran's 
psychiatric condition was not of sufficient severity to 
render the veteran unemployable.

At his third VA examination in February 2007, the veteran's 
noncompliance with his prescribed medication was noted by the 
examiner as a recurring issue, as was his failure to appear 
for scheduled mental health appointments.  The veteran 
reported that except for anxiety about his financial 
situation, he was feeling well emotionally.  The veteran 
denied having any psychiatric condition, or psychiatric 
problems that contributed to his workplace issues.  The 
veteran appeared at the appointment on time, clean and well 
groomed.  He was observed to have no psychomotor agitation or 
retardation, and related to the examiner in a warm and open 
manner.  The veteran's voice was noted to be of normal rate 
and tone, and he was oriented to person, place and time.  The 
veteran's thought process was linear and well organized.  His 
attention and concentration were good, and he generally 
presented an insightful and coherent history, though there 
did seem to be a theme of persecution and victimization 
regarding his work history.  The veteran denied experiencing 
any visual or auditory hallucinations or suicidal or 
homicidal ideation, and did not show any signs of internal 
preoccupation, bizarre ideation, or other positive psychotic 
symptoms.  No gross deficits in memory or other cognitive 
functions were noted.  The examiner opined that based solely 
on his examination, the veteran would not meet the criteria 
for any psychiatric condition; however, upon review of the 
claims file, the examiner diagnosed the veteran with alcohol 
dependence in sustained partial remission, and adjustment 
disorder with mixed emotional features.  The examiner 
assigned a GAF score of 65.

The veteran's current symptoms were assessed in a September 
2007 VA mental health outpatient nursing note.  The veteran 
requested a prescription for sleeping pills.  The examiner 
noted the veteran's current use of alcohol and marijuana to 
help him sleep since his previous sleeping pills prescription 
had run out.  The veteran denied having a substance abuse 
problem, and declined a prescription for psychiatric 
medication.  The veteran was noted to be alert and oriented.  
He appeared normal, neatly dressed and groomed.  During the 
interview he was pleasant and cooperative, his motor activity 
normal, his speech of normal rhythm, rate, and volume, and 
his flow of thoughts normal.  The veteran's memory appeared 
to be intact and his concentration normal.  The veteran 
reported no audio or visual hallucinations, or suicidal or 
homicidal ideation.  His affect was noted as constricted.  
The veteran reported that his mood was depressed and 
irritable.  The examiner assigned a GAF of 51-60, noting 
moderate symptoms.  

The veteran's most recent VA examination occurred in May 
2008.  The veteran recounted that over the last year his 
symptoms had remained about the same.  He remained separated 
from his wife, and unemployed.  The veteran reported living 
with his brother and desiring to stay in Wisconsin, close to 
his family.  He complained of increasing joint aches, that 
sometimes made it difficult to move.  The veteran expressed 
his desire to return to work or school, but thought his 
difficulties with authority figures, problems getting along 
with others, and trouble retaining information would be 
problems.  The veteran reported spending a lot of time alone 
at home, and could not think of anything that was fun.  The 
veteran was not currently involved in psychiatric counseling.  
He continued to minimize the impact drinking had on his life, 
asserting that his drinking was not a problem.  The veteran 
is noted to have complained of sad mood, frustration, and 
anger management problems, and stated that he was rarely 
happy.  He reported difficulty getting along with other 
people, and that he preferred to be alone.  He continued to 
have trouble sleeping, but was taking medication that allowed 
him to get three to four hours of uninterrupted sleep.  The 
veteran also reported frequent fears that people were 
watching him or out to get him.  The veteran was on time for 
his appointment, neatly groomed, casually dressed, alert, and 
oriented.  The examiner noted that his behavior was 
appropriate, speech within normal limits, affect of 
appropriate range and modulation, thought process and content 
appropriate, and thoughts coherent and goal directed.  There 
was no evidence of hallucinations, delusions, extreme 
paranoia, or suicidal or homicidal ideation.  The veteran's 
long term memory was noted to be grossly intact, his fund of 
information and vocabulary were fair.  The examiner again 
diagnosed the veteran with alcohol dependence, and adjustment 
disorder with mixed emotional features (sadness and anger).  
The examiner assigned a GAF score of 60.


C.  Analysis

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 30 
percent for his service-connected adjustment disorder.  

The Board finds that, based upon the competent medical 
evidence of record, the veteran is generally able to function 
satisfactorily with regard to routine behaviour, self care, 
and conversation.  Though separated from his wife, the 
veteran continues to report efforts to reconcile, and further 
reports ongoing relationships with his grown children, his 
brother, and other family and friends.  However, the veteran 
does exhibit chronic sleep impairment which is responsive to 
medication, and reports experiencing some mild memory 
problems, as well as symptoms of depression, anxiety, and 
anger.  The Board acknowledges that the veteran has been 
noted to exhibit a flattened affect in some interviews, and 
impaired judgment related to his drinking.  The medical 
evidence of record, however, does not indicate that he 
displays circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
abstract thinking; or disturbances of motivation and mood.  
The veteran has consistently been assigned GAF scores in the 
60-65 range, indicating only a mild to moderate impairment of 
his ability to function.  Moreover, the veteran continues to 
deny that he has any psychiatric problems, and consistently 
declines psychiatric counselling or medication.  Therefore, 
the Board concludes that the veteran's current symptomatology 
is most consistent with the currently assigned 30 percent 
disability rating, and that the level of his disability does 
not more closely approximate the criteria for a 50 percent 
disability rating.  Therefore, the veteran is not entitled to 
a higher disability rating at this time.

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. at 509-510.  Thus, the Board finds 
that a 30 percent evaluation is appropriate and that there is 
no basis for awarding a higher evaluation for the service-
connected adjustment disorder.  38 C.F.R. § 4.130, Diagnostic 
Code 9410.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
disability is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the veteran's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the veteran's exceptional disability picture exhibits 
other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the evidence does not demonstrate that the 
veteran's service-connected adjustment disorder has caused 
frequent periods of hospitalization or marked interference 
with his employment.  Indeed, in a January 2008 statement in 
support of his claim, the veteran expressed his desire to 
withdraw his claim for TDIU.  At his January 2008 RO hearing, 
the veteran also expressed his belief that he could still 
work.  Additionally, the Board finds that the rating criteria 
to evaluate his adjustment disorder reasonably describes the 
veteran's disability level and symptomatology and he has not 
argued to the contrary.  Therefore, the veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a disability rating in 
excess of 30 percent for the veteran's service-connected 
adjustment disorder have not been met.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for an adjustment disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


